DETAILED ACTION
Acknowledgements
This Office Action is in reply to Patent Board Decision mailed 02 September 2021.  
Claims 1–7 and 13 are currently pending and have been examined.
This Office Action references Applicant’s Original Specification (“Specification” or “Spec.,” filed 07 June 2016).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–7 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Admitted Prior Art, Matsuyama (US 2004/0098352 A1), and Barlow et al. (US 6,038,551 A) (“Barlow”).
As per claim 1, Admitted Prior Art teaches a method for programming (Spec. 3:1 “program … chip of watch 1”) confidential or secure data, including banking data (Spec. 4:3–4 “banking data specific to the bank account holder”), in an application-specific integrated circuit of a portable object including a watch (Spec. 2:23–24 “watch 1 includes a chip or application-specific integrated circuit”), using an asymmetric encryption/decryption algorithm (Spec. 4:1 “asymmetric encryption and decryption algorithm”) to perform the programming, the method comprising:
storing, by the integrated circuit, a public key and a private key of the integrated circuit (Spec. 3:28–30);

receiving encrypted confidential or secure data from the financial or banking institution to the portable object, wherein the confidential or secure data is personalized to an owner of the portable object and the encrypted confidential or secure data is encrypted using the public key of the integrated circuit (Spec. 4:3–5 “bank encrypts banking data specific to the bank account holder, with the public key of the chip of watch 1 before transmitting this encrypted data ENC”; Spec. 4:10–11 “chip of watch 1, which received the encrypted data ENC”), and
decrypting, by the integrated circuit of the portable object, the received encrypted confidential or secure data using a private key of the integrated circuit to store the decrypted received confidential or secure data (4:10–13 “chip of watch 1 … is capable of decrypting data ENC via its private key and storing the banking data specific to the watch holder in a non-volatile memory”).
The Admitted Prior Art does not expressly disclose: 
transmitting the public key of the integrated circuit to a certification authority;
receiving a digital certificate of the integrated circuit from the certification authority, wherein the digital certificate is generated by the certification authority based on a private key of the certification authority and the public key of the integrated circuit transmitted to the certification authority;
transmitting the public key and the digital certificate of the integrated circuit from the portable object to a financial or banking institution, 
wherein the digital certificate is validated by the financial or banking institution using a public key of the certification authority; and

Matsuyama teaches:
transmitting a public key of an integrated circuit to a certification authority ([0036] “the communication unit 16 of the user device 1 transmits personal information, account information and the public key Kpu of the user device 1 to the certificate authority 6”);
receiving a digital certificate of the integrated circuit from the certification authority ([0036] “At step S12, the certificate authority 6 applies a predetermined hash function to the received personal information, account information and public key Kpu of the user device 1 to generate a hash value which is encrypted with a secret key Ksca of the certificate authority 6 to create a signature which is then appended to the personal information, the account information, and the public key Kpu of the user device 1 to create a certificate which is transmitted to the user device 1. FIG. 3 shows an example of the certificate for the user device. The certificate may include the name (ID) of the certificate authority, a certificate number (ID), an expiration date of the certificate, and so on in addition to those enumerated above. The communication unit 16 of the user device 1 receives the data transmitted by the certificate authority 6.”), 
wherein the digital certificate is generated by the certification authority based on a private key of the certification authority and the public key of the integrated circuit transmitted to the certification authority ([0036] “At step S12, the certificate authority 6 applies a predetermined hash function to the received personal information, account information and public key Kpu of the user device 1 to generate a hash value which is encrypted with a secret key Ksca of the certificate authority 6 to create a signature which is then appended to the personal information, the account information, and the public key Kpu of the user device 1 to create a certificate which is transmitted to the user device 1. FIG. 3 shows an example of the certificate for the user device. The certificate may include the name (ID) of the certificate authority, a certificate number (ID), an expiration date of the certificate, and so on in addition to those enumerated above);
transmitting the public key and the digital certificate of the integrated circuit from the portable object to [an] institution ([0059] “the mutual authentication unit 11 of the user device 1 transmits the certificate including the public key Kpu of itself (acquired from the certificate authority 5 at step S12) and the random number R1 to the mutual authentication unit 31 of the center 3”), 
wherein the digital certificate is validated by the [ ] institution using a public key of the certification authority ([0060] “the mutual authentication unit 31 of the center 3 decrypts the signature (encrypted with the secret key Ksca of the certificate authority 6) in the received certificate with the public key Kpca of the certificate authority 6, which has been previously acquired, to extract the public key Kpu of the user device 1 and the hash value of the name of the user device 1, as well as to extract the public key Kpu of the user device 1 and the name of the user device 1 which are stored in the certificate in the form of clear text. If the certificate is true one issued by the certificate authority, the signature in the certificate can be decrypted, and the public key Kpu and the hash value of the name of the user device 1 produced by the decryption match the public key Kpu of the user device 1 stored in the certificate in the form of clear text and the hash value derived by applying the hash function to the name of the user device 1. This authenticates that the public key Kpu is not tampered but is true one”).

Furthermore, Admitted Prior Art teaches that the keys are temporary (Spec. 3:28–30, “In the case of asymmetric encryption/decryption, the chip memory of watch 1 keeps temporary data, which is a private key associated with a public key”).
Barlow teaches a card management application interface executing on the computer to enable the user to access the IC card and add, delete and otherwise configure the resources of the IC card stored within the programmable memory with data selected by a user (claim 30).

Therefore, based on the evidence of record, it would not have been obvious to one of ordinary skill in the art, at the time the invention was made, in what is admitted prior art, to include the “deleting …” as claimed. Accordingly, the claims of this application are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685